Exhibit 10.1

SHARED SERVICES AGREEMENT

by and among

INDEPENDENCE REALTY TRUST, INC.

and

RAIT FINANCIAL TRUST

Dated as of December 20, 2016

 

 

  

 

--------------------------------------------------------------------------------

 

SHARED SERVICES AGREEMENT

This SHARED SERVICES AGREEMENT (this “Agreement”), dated as of December 20, 2016
(the “Effective Date”), is by and among Independence Realty Trust, Inc., a
Maryland corporation (“IRT”), and RAIT Financial Trust, a Maryland real estate
investment trust (“RAIT”).  IRT and RAIT shall be collectively referred to
herein as the “Parties,” and each individually a “Party”.

WHEREAS, pursuant to that certain Securities and Asset Purchase Agreement, dated
as of September 27, 2016, by and among RAIT, Jupiter Communities, LLC, RAIT TRS,
LLC, the RAIT Selling Stockholders, IRT and Independence Realty Operating
Partnership, LP (the “Purchase Agreement”), the Buyer Parties are acquiring from
the Seller Parties (i) all of the membership interests of Independence Realty
Advisor LLC, a Delaware limited liability company (the “Advisor”) and (ii) Asset
Seller’s property management business (the “Business”);

WHEREAS, following the Closing of the transactions contemplated by the Purchase
Agreement, the Advisor and the Business will require certain services, the
physical and human resources for the provision of which will remain with RAIT;
and RAIT will require certain services, the physical and human resources for the
provision of which will have been transferred to IRT; and

WHEREAS, IRT desires to obtain certain services from RAIT for the purpose of
enabling IRT to manage an orderly transition in its operation of the Advisor and
the Business and retain the benefit of operational efficiencies created by the
sharing of such services; and RAIT desires to obtain certain services from IRT
for the purpose of enabling RAIT to retain the benefit of operational
efficiencies created by the sharing of such services.

NOW THEREFORE, for good and valuable consideration provided under this
Agreement, as well as the Purchase Agreement, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1.Definitions.  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.

ARTICLE II
SERVICES

Section 2.1.Scheduled Services.

(a)Upon the terms and subject to the conditions set forth in this Agreement, IRT
agrees to provide, or to cause one or more of its Affiliates or one or more
third parties to provide, to RAIT all services set forth on Schedule A (the “IRT
Services”).

(b)Upon the terms and subject to the conditions set forth in this Agreement,
RAIT agrees to provide, or to cause one or more of its Affiliates or one or more
third parties to

1

--------------------------------------------------------------------------------

 

provide, to IRT all services in support of the Advisor and the Business set
forth on Schedule B (the “RAIT Services” and together with the IRT Services, the
“Services”).

(c)Anything to the contrary notwithstanding, none of the obligations of the
Parties under the Purchase Agreement shall constitute Services under this
Agreement.  To the extent of any conflict between the terms of the Purchase
Agreement and this Agreement, the terms of the Purchase Agreement shall be
controlling.

(d)Each of the Parties hereby agrees to use its reasonable best efforts to
ensure that any financial or other information to be provided to the other Party
will be provided to such Party with sufficient time to allow for the review of
such financial or other information by the receiving Party prior to the use of
such financial or other information in any required tax returns, Securities and
Exchange Commission filings or other regulatory filings.  In the event either
Party becomes aware that it will not be able to timely provide such financial or
other information, such Party shall promptly, but in no event later than three
(3) Business Days after becoming aware of such inability, give notice to the
other Party that it will not be able to timely provide such financial or other
information and shall indicate when such financial or other information will be
provided.

Section 2.2.Additional Services.  Each of the Parties agrees that, if either
Party, in consultation with the other Party, identifies within 180 days after
the date of this Agreement transition services that such Party believes are
necessary for the continued operation of its business that are not identified on
Schedule A or Schedule B, as applicable, upon the reasonable request of such
Party, the Parties shall cooperate in good faith to modify Schedule A or
Schedule B, as applicable, or enter into additional schedules with respect to
such transition services, upon terms (including fees) and subject to conditions
to be agreed upon in good faith by the Parties.  Neither Party shall be
obligated to perform or cause to be performed any such additional services
unless and until the Parties agree in writing as to the price, specifications
and other terms and conditions under which the applicable Party shall provide
(or cause to be provided) such other services.

Section 2.3.Service Standards; Level of Service.

(a)The Parties shall provide Services to one another in a prompt, professional
and workmanlike manner and shall provide the Services to the other Party at a
level of quality, responsiveness and diligence at least equal to the levels
provided by such Party over the twelve (12) month period prior to the Closing
Date for such Services, but in no event at a quality level lower than that
generally provided by such Party to its business (the “Service Standards”).  In
no event shall IRT have an obligation to perform any IRT Service in any other
manner, amount or quality unless expressly so specified in Schedule A with
respect to a particular IRT Service or mutually agreed upon after good faith
discussions by the Parties.  In no event shall RAIT have an obligation to
perform any RAIT Service in any other manner, amount or quality unless expressly
so specified in Schedule B with respect to a particular RAIT Service or mutually
agreed upon after good faith discussions by the Parties.

Section 2.4.Disclaimer of Warranties.  Each of the Parties acknowledges and
agrees that the other Party does not as part of its usual or regular conduct of
business provide any

2

--------------------------------------------------------------------------------

 

or all of the Services, or any related services, on a commercial basis.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND
ALL REPRESENTATIONS OR WARRANTIES, AT LAW OR IN EQUITY, WITH RESPECT TO THE
SERVICES TO BE PROVIDED UNDER THIS AGREEMENT,   INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT AND
QUIET ENJOYMENT.  NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY EITHER PARTY
OR ITS AUTHORIZED REPRESENTATIVES SHALL CREATE A WARRANTY OR IN ANY WAY INCREASE
THE SCOPE OF THE OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT.

Section 2.5.Subcontracting. Either Party may, with the written consent of the
other Party (which shall not be unreasonably withheld, conditioned or delayed),
engage, or cause one of its Affiliates to engage, one or more parties (including
third parties and/or Affiliates of such Party) to provide some or all of the
applicable Services to be provided by such Party.  In the event a Party or its
Affiliates so engage any such parties, such Party shall remain responsible for
ensuring adherence to the Service Standards in the performance of the applicable
Services, compliance by such parties with the applicable terms of this Agreement
and for the indemnification obligations set forth in Article VIII. The Parties
hereby agree that the delivery of any written consent pursuant to this Section
2.5 shall not be subject to the notice requirements set forth in Section 12.1
and any such written consent may be delivered via electronic mail.    

Section 2.6.Cooperation.

(a)Each of the Parties will share information and otherwise cooperate to the
extent necessary to facilitate the provision of Services pursuant to this
Agreement.  The Parties will cooperate in a commercially reasonable manner to
facilitate the provision of Services as described herein.  Each Party shall, at
all reasonable times under the circumstances, make available to the other Party
properly authorized personnel for the purpose of consultation and decision.

(b)The Parties shall cooperate fully to facilitate the termination of each
Service at the earliest time reasonably practicable, but in no event later than
six months after the Effective Date, unless otherwise agreed in writing by the
Parties.  

(c)Each of the Parties shall follow the policies, procedures and practices of
the providing Party and its Affiliates applicable to the Services that are in
effect as of the Effective Date, as may be modified from time to time subject to
Section 2.2, so long as such Party has been provided with notice (in writing,
where available) of such policies, procedures and practices.

(d)A failure of a Party to act in accordance with this Section 2.6 that prevents
the other Party or its Affiliates or third parties from providing a Service
hereunder shall relieve the other Party of its obligation to provide such
Service until such time as the failure has been cured; provided, that such Party
has been notified in writing of such failure.

3

--------------------------------------------------------------------------------

 

Section 2.7.Certain Changes.  Either Party may change (a) its policies and
procedures, (b) any Affiliates and/or third parties that provide any Services or
(c) the location from which any Service is provided at any time; provided that
each Party shall remain responsible for the performance of the applicable
Services in accordance with this Agreement.  Each Party shall provide the other
Party with prompt written notice of any changes described in the prior
sentence.  Any such notice shall be provided to such other Party as soon as
practicable prior to the effectiveness of such change or, if prior notice of
such change is not practicable, as soon as practicable after the effectiveness
of such change.  The Parties shall work together in good faith to minimize any
negative impact that any change in the policies, procedures and practices of a
Party and its Affiliates may have on the ability of the other Party to use the
applicable Services.

Section 2.8.Timely Transition.  Unless otherwise agreed in writing by the
Parties, each Party shall use commercially reasonable efforts to transition the
applicable Services to its own operations and responsibility as promptly as
possible after the Effective Date.

ARTICLE III
LIMITATIONS

Section 3.1.General Limitations.

(a)In no event shall either Party be obligated to maintain the employment of any
specific employee or acquire any specific additional equipment or software,
unless the other Party agrees to bear its allocated portion of any associated
costs; provided that each Party shall remain responsible for the performance of
the applicable Services in accordance with this Agreement.

(b)Neither Party shall be obligated to provide, or cause to be provided, any
Service to the extent that the provision of such Service would require such
Party, any of its Affiliates or any of their respective officers, directors,
employees, agents or representatives to violate any applicable Laws.

Section 3.2.Third Party Consents and Limitations.  

(a) Prior to the Effective Date, each Party will have obtained, with the
reasonably requested cooperation of the other Party any third party consents
necessary for provision of the applicable Services during the Term.  The costs
associated with obtaining any third party consents shall be borne by the Party
receiving the applicable Service.

(b) Each Party acknowledges and agrees that any Services provided through third
parties or using third party Intellectual Property are subject to the terms and
conditions of any applicable agreements between the applicable Party or its
Affiliate and such third parties, copies of which have been made available to
the other Party.

Section 3.3.Force Majeure.  In the event that either Party is wholly or
partially prevented from, or delayed in, providing one or more Services, or one
or more Services are interrupted or suspended, by reason of events beyond its
reasonable control (including acts of God, acts, orders, restrictions or
interventions of any civil, military or government authority, fire,

4

--------------------------------------------------------------------------------

 

explosion, accident, floods, earthquakes, embargoes, epidemics, war (declared or
undeclared), acts of terrorism, hostilities, invasions, revolutions, rebellions,
insurrections, sabotages, nuclear disaster, labor strikes, civil unrest, riots,
power or other utility failures, disruptions or other failures in internet or
other telecommunications lines, networks and backbones, delay in transportation,
loss or destruction of property and/or changes in Laws) (each, a “Force Majeure
Event”), provided that such Party is taking commercially reasonable steps to
minimize the impact and duration of such Force Majeure Event, such Party shall
not be obligated to deliver the affected Services during such period, and the
other Party shall not be obligated to pay for any Services not delivered.

ARTICLE IV
PAYMENT

Section 4.1.Fees.   In consideration for the Services, IRT shall pay to RAIT net
fees of $777,168 for the Term (i.e., $129,528 monthly).  

Section 4.2.Billing and Payment Terms.  IRT shall remit full payment within
thirty (30) days after the end of each calendar month.  Any late payment of an
amount under this Agreement to be paid by IRT shall bear simple interest from
and including the date such payment is due under this provision until, but
excluding, the date of payment, at a rate per annum equal to the rate announced
by Citibank, N.A. as its “Base Rate” plus two percent (2%).

Section 4.3.Sales Taxes.  All consideration under this Agreement is exclusive of
any sales, transfer, value-added, goods or services tax or similar gross
receipts based tax (excluding all other taxes including taxes based upon or
calculated by reference to income, receipts or capital) imposed against or on
the Services (“Sales Taxes”).  The Party receiving Services shall be responsible
for, and shall indemnify and hold the other Party harmless from and against, any
such Sales Taxes.

Section 4.4.Record Keeping and Audit Right.  Anything to the contrary
notwithstanding, each Party shall, and shall cause its Affiliates to, keep books
and records relating to the performance of Services hereunder (the “Service
Records”) consistent with their document and information retention policies in
effect as of the Closing Date.  During the Term and for the one (1) year period
following the expiration of the Term, each Party shall have the right, at its
own cost and expense, to inspect the Service Records of the other Party (upon
reasonable, prior written notice, during normal business hours), for the purpose
of confirming that the applicable Services are being performed in accordance
with the Service Standards, or to address any error in the provision of any
Services.  Each Party may only exercise the foregoing inspection right once
during any calendar quarter, except to address any matter that such Party
reasonably believes represents material non-compliance by the other Party or its
Affiliates with any Service Standards or any material error in the provision of
any Services.

ARTICLE V
CONFIDENTIALITY

Section 5.1.Confidentiality.  Each Party acknowledges that the other possesses
and will continue to possess information, and may, during the Term, obtain
additional

5

--------------------------------------------------------------------------------

 

information, that has been created, discovered or developed by them and/or in
which property rights have been assigned or otherwise conveyed to them, which
information has commercial value and is not in the public domain. The
proprietary information of each Party will be and remain the sole property of
such Party and its assigns. Each Party shall use the same degree of care that it
normally uses to protect its own proprietary information to prevent the
disclosure to third parties of information that has been identified as
proprietary by written notice to such Party from the other Party, or that can be
reasonably inferred by such Party to be proprietary due to its content or the
circumstances under which it was provided. Neither Party shall make any use of
the information on the other which has been identified as proprietary except as
contemplated or required by the terms of this Agreement. Notwithstanding the
foregoing, this Section 5.1 shall not apply to any information that a Party can
demonstrate: (a) was, at the time of disclosure to it, in the public domain
through no fault of such Party; (b) was received after disclosure to it from a
third party who had a lawful right to disclose such information to it; or
(c) was independently developed by the receiving Party.

ARTICLE VI
INTELLECTUAL PROPERTY

Section 6.1.Ownership of Intellectual Property.  

(a)Each Party acknowledges and agrees that the Parties shall each retain
exclusive rights to and ownership of their own Intellectual Property, and no
other license or other right, express or implied (except as provided in the last
sentence of each of Section 6.1(b) and Section 6.1(c)), is granted hereunder by
either Party to its Intellectual Property.  

(b)As between IRT and RAIT, IRT shall exclusively own all right, title and
interest throughout the world in and to all business processes and other
Intellectual Property rights created by it in connection with the performance of
the IRT Services (“IRT Intellectual Property”), and RAIT hereby assigns any and
all right, title or interest it may have in any such IRT Intellectual Property
to IRT.  RAIT shall execute any documents and take any other actions reasonably
requested by IRT to effectuate the purposes of the preceding sentence.  IRT
hereby grants to RAIT a royalty-free, fully paid-up, non-exclusive license to
use the IRT Intellectual Property during the Term, solely to the extent
necessary for RAIT to receive the benefit of the IRT Services.

(c)As between IRT and RAIT, RAIT shall exclusively own all right, title and
interest throughout the world in and to all business processes and other
Intellectual Property rights created by it in connection with the performance of
the RAIT Services (“RAIT Intellectual Property”), and IRT hereby assigns any and
all right, title or interest it may have in any such RAIT Intellectual Property
to RAIT.  IRT shall execute any documents and take any other actions reasonably
requested by RAIT to effectuate the purposes of the preceding sentence.  RAIT
hereby grants to IRT a royalty-free, fully paid-up, non-exclusive license to use
the RAIT Intellectual Property during the Term, solely to the extent necessary
for IRT to receive the benefit of the RAIT Services.

6

--------------------------------------------------------------------------------

 

ARTICLE VII
LIMITATION OF LIABILITY

Section 7.1.Limitation of Liability.  In no event shall any Party hereto be
liable under or in connection with this Agreement for consequential, incidental,
special, indirect, treble or punitive Losses, Losses based on either the reduced
current or future profitability or earnings or Losses based on a multiple of
such profitability, earnings or other factor, or reduction therein (it being
understood that all Losses shall for purposes of Article VIII be determined and
calculated on a direct, dollar-for-dollar basis), except in the case of
liabilities arising from third-party claims.  The liability of either Party to
the other Party hereunder shall not exceed the aggregate amounts actually due
and payable pursuant to Article IV hereunder from the Effective Date through the
date the claim accrued.

ARTICLE VIII
INDEMNIFICATION

Section 8.1.Indemnification of RAIT.  Subject to the terms of this Article VIII,
IRT agrees from and after the Effective Date to indemnify, defend and hold
harmless RAIT from and against any and all Losses arising out of, resulting from
or relating to third party claims arising out of (a) a material breach by IRT of
any provision of this Agreement, or (b) any breach of an agreement between RAIT
and any third Person in relation to the RAIT Services caused by IRT.

Section 8.2.Indemnification of IRT.  Subject to the terms of this Article VIII,
RAIT agrees from and after the Effective Date to indemnify, defend and hold
harmless IRT from and against any and all Losses arising out of, resulting from
or relating to third party claims arising out of (a) a material breach by RAIT
of any provision of this Agreement, or (b) any breach of an agreement between
IRT and any third Person in relation to the IRT Services caused by RAIT.

Section 8.3.Indemnification with respect to the Premises.

(a)As set forth on Schedule B, the RAIT Services include IRT’s use of RAIT’s
office space located at Two Logan Square, 100 N. 18th Street, 23rd Floor,
Philadelphia, Pennsylvania (the “Premises”).  Subject to the terms of this
Article VIII, IRT agrees from and after the Effective Date to indemnify, defend
and hold harmless RAIT from and against any and all Losses incurred by RAIT
arising out of, resulting from, or relating to any and all third-party claims:
(i) arising from IRT’s occupancy of, conduct in or operation of, the Premises,
or (ii) under the law, or arising from any act, neglect or negligence of IRT, or
any of IRT’s agents, contractors, subtenants, servants, employees, or licensees,
or arising from any accident, injury or damage whatsoever caused by IRT or such
persons to any person, entity or property occurring after the Effective Date, in
or about the Premises.

(b)Subject to the terms of this Article VIII, RAIT agrees from and after the
Effective Date to indemnify, defend and hold harmless IRT from and against any
and all Losses incurred by IRT arising out of, resulting from, or relating to
any and all third-party claims: (i) arising from RAIT’s occupancy of, conduct in
or operation of, the Premises, or (ii) under the

7

--------------------------------------------------------------------------------

 

law, or arising from any act, neglect or negligence of RAIT, or any of RAIT’s
agents, contractors, subtenants (other than IRT), servants, employees, or
licensees, or arising from any accident, injury or damage whatsoever caused by
RAIT or such persons to any person, entity or property occurring after the
Effective Date, in or about the Premises.  

Section 8.4.Indemnification Procedures.  In the event either IRT or RAIT shall
have a claim for indemnity against the other Party, the Parties shall follow the
procedures set forth in Section 12.04 of the Purchase Agreement.

ARTICLE IX
TERM AND TERMINATION

Section 9.1.Term of Agreement.  The term of this Agreement shall commence on the
Effective Date and shall terminate on the date that is six months from the
Effective Date (such period, the “Term”), unless earlier terminated as provided
in this Article IX.

Section 9.2.Termination.  In the event: (i) IRT shall fail to pay for the
Services in accordance with the terms of this Agreement; (ii) of any default by
either Party, in any material respect, in the due performance or observance by
it of any of the other terms, covenants or agreements contained in this
Agreement; or (iii) either Party shall become or be adjudicated insolvent and/or
bankrupt, or a receiver or trustee shall be appointed for either Party or its
property or a petition for reorganization or arrangement under any bankruptcy or
insolvency Law shall be approved, or either Party shall file a voluntary
petition in bankruptcy or shall consent to the appointment of a receiver or
trustee (in each such case, the “Defaulting Party”); then the non-Defaulting
Party shall have the right, at its sole discretion, (A) in the case of a default
under clause (iii), to terminate immediately this Agreement and its
participation with the Defaulting Party under this Agreement; and (B) in the
case of a default under clause (i) or (ii), to terminate this Agreement and its
participation with the Defaulting Party under this Agreement if the Defaulting
Party has failed to (x) cure the default within thirty (30) days after receiving
written notice of such default, or (y) take substantial steps towards and
diligently pursue the curing of the default.

Section 9.3.Effect of Termination.  In the event that this Agreement is
terminated:

(a)Each Party agrees and acknowledges that the obligation of the other Party to
provide the terminated Services, or to cause the terminated Services to be
provided, hereunder shall immediately cease.  Upon cessation of a Party’s
obligation to provide any Service, the other Party shall stop using, directly or
indirectly, such Service.

(b)Upon request, each Party shall return to the other Party all tangible
personal property and books, records or files owned by such other Party and used
in connection with the provision of Services that are in its possession as of
the termination date.

(c)The following matters shall survive the termination of this Agreement:  (i)
the rights and obligations of each Party under Articles V, VI, VII, VIII, this
Section 9.3, Article X and Article XI and (ii) the obligations under Article IV
of the Parties to pay the applicable fees for Services furnished prior to the
effective date of termination.

8

--------------------------------------------------------------------------------

 

ARTICLE X
DISPUTE RESOLUTION

Section 10.1.Party Representatives.  Each Party will appoint a representative (a
“Service Representative”) responsible for coordinating and managing the delivery
and receipt of the Services, which Service Representative will have authority to
act on such Party’s behalf with respect to matters relating to this
Agreement.  The Service Representatives will work in good faith to address any
issues involving the Parties’ relationship under this Agreement (including,
without limitation, any pricing and other Service related matters).  

Section 10.2.Escalation Procedure.  The Parties shall attempt to resolve any
dispute, controversy or claim arising out of, in connection with, or relating to
this Agreement, whether sounding in contract or tort and whether arising during
or after termination of this Agreement (each, a “Dispute”) in accordance with
the following procedures:  Upon the written request of either Party, a senior
executive officer of IRT or a designee of such person and a senior executive
officer of RAIT or that person’s designee shall meet and attempt to resolve any
Dispute between them.  If such Dispute is not resolved by discussions between
such officers within ten (10) days after a Party’s written request was made,
then either Party may commence a proceeding relating to such Dispute in
accordance with Section 11.8.  No Party may commence a proceeding with respect
to a Dispute unless and until the foregoing procedure has been concluded with
respect to the underlying Dispute.  

ARTICLE XI
MISCELLANEOUS

Section 11.1.Notices.  

(a)All notices, requests, claims, demands and other communications under this
Agreement will be in writing (including a writing delivered by facsimile
transmission) and shall be deemed given (i) when delivered, if sent by
registered or certified mail (return receipt requested); (ii) when delivered, if
delivered personally or sent by facsimile (with proof of transmission); or (iii)
on the Business Day after deposit (with proof of deposit), if sent by overnight
mail or overnight courier; in each case, unless otherwise specified or provided
in this Agreement, to the Parties at the following addresses (or at such other
address or fax number for a Party as will be specified by like notice):

As to RAIT:

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

Attention:  Chief Executive Officer

Facsimile: (215) 207-2803

Email:  sdavidson@rait.com

 

9

--------------------------------------------------------------------------------

 

With a copy (which will not constitute notice) to:

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

Attention:  Chief Legal Officer

Facsimile: (215) 207-2786

Email:  jreyle@rait.com

 

With a copy (which will not constitute notice) to:

Ballard Spahr LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103

Attention:  Justin Klein

Facsimile:  (215) 864-8999

Email:  kleinj@ballardspahr.com

 

As to IRT:

 

Independence Realty Trust, Inc.

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

Attention:  Chief Executive Officer

Facsimile: (215) 207-2803

Email:  sschaeffer@rait.com

 

With a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

555 13th Street, NW

Washington, DC  20004

Attention:  Stuart Barr

Facsimile: (202) 637-5910

Email:  stuart.barr@hoganlovells.com

 

(b)The inability to deliver any notice, demand or request because the Party to
whom it is properly addressed in accordance with this Section 11.1 refused
delivery thereof or no longer can be located at that address shall constitute
delivery thereof to such Party.

10

--------------------------------------------------------------------------------

 

(c)Each Party shall have the right from time to time to designate by written
notice to the other Party hereto such other person or persons and such other
place or places as said Party may desire written notices to be delivered or sent
in accordance herewith.

(d)Notices and consents signed and given by an attorney for a Party shall be
effective and binding upon that Party.

Section 11.2.Amendment.  Except as set forth in Sections 2.2 and 9.2(a) hereof,
no provision of this Agreement or of any documents or instrument entered into,
given or made pursuant to this Agreement may be amended, changed, waived,
discharged or terminated except by an instrument in writing, signed by the Party
against whom enforcement of the amendment, change, waiver, discharge or
termination is sought.

Section 11.3.Entire Agreement.  This Agreement and the other Transaction
Agreements (and all exhibits and schedules hereto and thereto) collectively
constitute and contain the entire agreement and understanding of the Parties
with respect to the subject matter hereof and thereof and supersede all prior
negotiations, correspondence, understandings, agreements and contracts, whether
written or oral, among the Parties respecting the subject matter hereof and
thereof.  No representation, promise, inducement or statement of intention has
been made by IRT or RAIT which is not embodied in this Agreement, or in the
attached schedules or the written certificates or instruments of assignment or
conveyance delivered pursuant to this Agreement, and neither IRT nor RAIT shall
be bound by or liable for any alleged representation, promise, inducement or
statement of intention not therein so set forth.

Section 11.4.No Waiver.  No failure of any Party to exercise any power given
such Party hereunder or to insist upon strict compliance by the other Party with
its obligations hereunder shall constitute a waiver of any Party’s right to
demand strict compliance with the terms of this Agreement.

Section 11.5.Counterparts.  This Agreement, any document or instrument entered
into, given or made pursuant to this Agreement or authorized hereby, and any
amendment or supplement thereto may be executed in two or more counterparts,
and, when so executed, will have the same force and effect as though all
signatures appeared on a single document. Any signature page of this Agreement
or of such an amendment, supplement, document or instrument may be detached from
any counterpart without impairing the legal effect of any signatures thereon,
and may be attached to another counterpart identical in form thereto but having
attached to it one or more additional signature pages.  Any counterpart
transmitted via email in format in portable document format (.pdf) shall be
treated as originals for all purposes as to the parties so transmitting.

Section 11.6.Payments.  Except as otherwise provided herein, payment of all
amounts required by the terms of this Agreement shall be made in the United
States and in immediately available funds of the United States of America which,
at the time of payment, is accepted for the payment of all public and private
obligations and debts.

Section 11.7.Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the respective
Parties hereto.  

11

--------------------------------------------------------------------------------

 

No assignment of this Agreement, in whole or in part, shall be made without the
prior written consent of the non-assigning Party (and shall not relieve the
assigning party from liability hereunder) and any purported assignment of this
Agreement in contravention of the foregoing shall be null and void ab initio.  

Section 11.8.Applicable Law; Venue.  

(a)This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without giving effect to the
conflict of law rules and principles of that state.  To the fullest extent
permitted by Law, the Parties hereby unconditionally and irrevocably waive and
release any claim that the Law of any other jurisdiction governs this Agreement
and this Agreement shall be governed and construed in accordance with the laws
of the Commonwealth of Pennsylvania.  

(b)To the maximum extent permitted by applicable Law, any legal suit, action or
proceeding against either of the Parties hereto arising out of or relating to
this Agreement shall be instituted in any federal or state court in
Philadelphia, Pennsylvania, and each of the Parties hereby irrevocably submits
to the exclusive jurisdiction of any such court in any such suit, action or
proceeding.  Each of the Parties hereby agrees to venue in such courts and
hereby waives, to the fullest extent permitted by law, any claim that any such
action or proceeding was brought in an inconvenient forum.  

(c)Each of the Parties hereto irrevocably waives its right to a trial by jury
with respect to any action, proceeding or claim arising out of or relating to
this Agreement.  

Section 11.9.Construction of Agreement.  The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning
and not strictly for or against either of the Parties hereto. Headings at the
beginning of sections of this Agreement are solely for the convenience of the
Parties and are not a part of this Agreement. When required by the context,
whenever the singular number is used in this Agreement, the same shall include
the plural, and the plural shall include the singular, the masculine gender
shall include the feminine and neuter genders, and vice versa. As used in this
Agreement, the term “IRT” shall include the respective permitted successors and
assigns of IRT, and the term “RAIT” shall include the permitted successors and
assigns of RAIT, if any.  

Section 11.10.Severability.  If any term or provision of this Agreement is
determined to be illegal, unconscionable or unenforceable, all of the other
terms, provisions and sections hereof will nevertheless remain effective and be
in force to the fullest extent permitted by Law.

Section 11.11.Further Assurances.  Each of the Parties agrees to execute such
instruments and take such further actions after the Effective Date as may be
reasonably necessary to carry out the provisions of this Agreement provided that
no material additional cost or liability shall be created thereby.

Section 11.12.No Third Party Beneficiary.  It is specifically understood and
agreed that no person shall be a third party beneficiary under this Agreement,
and that none of the provisions of this Agreement shall be for the benefit of or
be enforceable by anyone other

12

--------------------------------------------------------------------------------

 

than the Parties hereto and their assignees, and that only the Parties hereto
and their permitted assignees shall have rights hereunder.

Section 11.13.Binding Agreement. Subject to the foregoing limitations, this
Agreement shall extend to, and shall bind, the respective heirs, executors,
personal representatives, successors and assigns of IRT and RAIT.

 

[Remainder of page intentionally left blank]

 

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

 

INDEPENDENCE REALTY TRUST, INC.

 

 

 

 

 

 

 

By:

 

/s/ Scott Schaeffer

 

 

Name:

 

Scott Schaeffer

 

 

Title:

 

Chief Executive Officer

 

 

 

RAIT FINANCIAL TRUST

 

 

 

 

 

 

 

By:

 

/s/ Scott Davidson

 

 

Name:  

 

Scott Davidson

 

 

Title:

 

Chief Executive Officer

 

 

[Signature page to Shared Services Agreement]

--------------------------------------------------------------------------------

 

Schedule A – IRT Services

The following list of IRT Services is a representative list of services expected
to be provided by IRT to RAIT.  This list does not include all of the services
that may be required by RAIT during the Term.  IRT acknowledges the limitations
of this list and agrees to cooperate with RAIT in good faith in accordance with
Section 2.2 of the Agreement to provide such services requested by RAIT that are
not specified herein.

Function

Service

Legal

Provide legal services relating to financing transactions, including drafting,
reviewing and negotiating transaction documents.

 

Provide legal services relating to real estate transactions, including drafting,
reviewing and negotiating transaction documents.

Real Estate

Review performance of the RAIT real estate portfolio.  

 

Manage day to day cash management of the real estate properties, including the
monthly waterfall distributions.  

 

Provide quarterly reporting on performance.  

Yardi Support

 

Provide customary YARDI support to RAIT employees using Yardi, including
password resets, trouble shooting of errors, help with upgrades, etc.

CFO (after March 31, 2017, if needed)

Provide all services related to the customary function of RAIT’s CFO.

 

Manage the accounting function.

 

Manage the tax function.

 

Manage the finance function.

 

Monitor and manage RAIT’s liquidity.

 

Review transaction documents, if needed.

 

Oversee orientation and training of new RAIT CFO.

 




 

 

  

 

--------------------------------------------------------------------------------

 

Schedule B – RAIT Services

The following list of RAIT Services is a representative list of services
expected to be provided by RAIT to IRT.  This list does not include all of the
services that may be required by IRT in order to provide for an orderly
transition to an internalized management structure of IRT during the Term.  RAIT
acknowledges the limitations of this list and agrees to cooperate with IRT in
good faith in accordance with Section 2.2 of the Agreement to provide such
services requested by IRT that are not specified herein.

Function

Service

Human Resources

Assist with the transfer and establishment of all IRT sponsored benefit plans
and programs for IRT employees, including, without limitation, equity
compensation plans, medical, dental, vision, flexible spending accounts, Health
Savings Accounts, COBRA, life and accidental death and dismemberment insurance,
short term disability and long-term disability.

 

Assist with establishment of the IRT sponsored 401(k) plan.

 

Assist with the administration of employee equity compensation plans.

 

Assist with the preparation and establishment of the policies and procedures
applicable to IRT employees, including the preparation of the IRT employee
handbook.

 

Provide accounting, analysis and processing support for IRT’s benefit plans and
programs, file applicable quarterly and annual reports and provide actuarial
forecasts.

 

Manage the payroll process for IRT through December 31, 2016 as currently
delivered.

 

Provide any other HR assistance, as necessary.

Information Technology

Assist in IRT’s conversion of data to new systems.

 

Provide IRT with a full complement of IT support, including IT Help Desk
services, IT network support and end use support services in the case of issues
with remote access, user account logins and passwords or other issues associated
with application access and usage.

 

Assist with the selection, installation and operation of servers to support
IRT’s operations.

 

Provide ordinary course IT systems maintenance, including implementing
appropriate system and software upgrades.

 

Provide access to existing enterprise applications and services including Yardi.

 

Provide access to, use of and support for IRT telephone services.

 

 

  

 

--------------------------------------------------------------------------------

 

Function

Service

 

Assist with the transfer of all mobile phones related to the Advisor or the
Business to a new master

service plan for IRT.

 

Provide data migration support for all IRT related files stored on RAIT servers.

Legal

Provide general corporate counsel and securities counsel support, including, but
not limited to, (i) preparing, reviewing and filing required reports under the
Securities Exchange Act of 1934 (the “Exchange Act”), (ii) preparing, reviewing
and filing registration statements under the Securities Act of 1933 (the
“Securities Act”) and (iii) responding to comment letters relating to any
Exchange Act reports or Securities Act filings.

 

Assisting with the drafting, review and negotiation of IRT contracts.

 

Provide corporate secretary services, including, but not limited to, attending
meetings of the IRT board of directors and committees of the board, preparing
resolutions of the board or a committee thereof and recording and preparing
minutes of the meetings of the IRT board and committees thereof.

 

Provide services to assist in implementing and supporting policies and
procedures relating to IRT’s ethics compliance (“whistleblower”) program and
provide general support to transition these services to IRT.

 

Provide support in the implementation of board of director process, policies and
procedures.

 

Provide registered agent services under RAIT’s existing contract with
Corporation Service Company; provided that, in the event that RAIT’s existing
contract expires or is terminated, RAIT shall not be obligated to provide
registered agent services after the date of such expiration or termination.

CFO

Provide all services related to the customary function of IRT’s chief financial
officer.

 

Manage the accounting function.

 

Manage the tax function.

 

Manage the finance function.

 

Monitor and manage liquidity of IRT.

 

Review and authorize transaction documents, including, but not limited to,
leases, purchase and sale agreements and underwriting agreements.

 

Oversee day to day property level accounting and treasury functions.

 

 

  

 

--------------------------------------------------------------------------------

 

Function

Service

Accounting

Provide customary corporate accounting services.

 

Prepare monthly reports.

 

Maintaining the internal controls function of IRT.

 

Assisting with the preparation and review of all Exchange Act and Securities Act
filings

 

REIT testing compliance, including preparation and review of quarterly REIT
tests.

 

Investment Company Act testing compliance, including preparation and review of
all required Investment Company Act tests.

 

Provide customary corporate tax services.

 

Process all IRT corporate payables.

 

Income tax compliance, including preparation, review and filing of all income
tax returns.

 

Indirect tax compliance, including preparation, review and filing of all
indirect tax returns including sales and use taxes and personal and real tax
returns.

 

Support to register to file income and indirect taxes as necessary.

 

Management of tax (both income and non-income) audits (whether open on the
Effective Date or arising thereafter but within the term of the Agreement and
general advice and support gathering information on dispute resolution relating
to other tax (both income and non-income) audits.

Finance

Assistance with budgeting and forecasting support.

 

Prepare and maintain corporate model for IRT.

Administrative

Provide customary secretarial support.

Investor Relations

Provide customary investor relations support.

 

Review and prepare IRT corporate presentations.

 

Prepare for, coordinate, and host IRT quarterly earnings calls.

 

Assist, interact with and respond to requests of IRT shareholders.

Insurance

Provide support for and manage IRT’s corporate insurance policies, including D&O
liability, fiduciary liability and workers’ compensation.

 

Review and manage all insurance claims.

 

Assist with the negotiation and renewal of corporate insurance policies.

 

 

  

 

--------------------------------------------------------------------------------

 

Function

Service

 

Provide support for and manage IRT’s property level insurance policies,
including general liability

insurance.

 

Assist with the negotiation and renewal of property level insurance policies.

Office Space

Assist with the transfer of the renter’s insurance program from Global Insurance
Advisors LLC to IRT, including all state and local regulatory filings,
monitoring and licenses.  Assist with the transfer of the Assurant contract and
establishment of a new subsidiary at IRT to perform functions under the renter’s
insurance program.  Designate a RAIT employee who is licensed as an individual
insurance producer in all applicable states to serve as the broker of record for
IRT’s new subsidiary.

Provide sufficient working space, including private offices and conference room
space to enable IRT to conduct its business in a satisfactory manner.

 

 

 

  

 